United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                __________________

                                 Nos. 97-4248/4249
                                __________________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Gary Lefkowitz,                          *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 3, 1999
                                Filed: August 9, 1999
                                    ___________

Before RICHARD S. ARNOLD, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Gary Lefkowitz appeals from the district court’s1 amended judgment following
remand, and from the district court’s order denying his motions for leave to appeal in
forma pauperis (IFP) and for appointment of counsel on appeal. He also seeks bail
pending appeal, and has moved to recall the mandate in United States v. Lefkowitz,
125 F.3d 608, 612 (8th Cir. 1997), cert. denied, 118 S. Ct. 1527 (1998) (Lefkowitz I).




      1
        The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota.
       In Lefkowitz I, we reversed two of Lefkowitz’s forty-five criminal convictions,
and remanded to the district court “for entry of an amended judgment and for
consideration of whether resentencing [was] necessary.” See id. at 621. The district
court amended the judgment and concluded resentencing was unnecessary. The district
court also denied Lefkowitz’s requests to proceed IFP, for appointment of counsel on
appeal, and for bail pending appeal.

       Having reviewed the record and the parties’ submissions on appeal, we agree
that resentencing was not necessary, and we conclude that the district court did not err
in denying Lefkowitz bail, leave to proceed IFP, and appointment of counsel on appeal.
We also deny Lefkowitz’s motions for bail and to recall the mandate in Lefkowitz I.
Finally, we deny all of Lefkowitz’s other pending motions, except for his motion to
withdraw an issue on appeal, which we grant.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-